DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 02/21/2021 has been entered. Claims 1-11, 13, 14, 16 and 25-28 remain pending in the application. Claims 25-27 are withdrawn as being drawn to a non-elected invention. 
Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 13-14, 16 and 28  are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for compounds of Formula I or Formula II, does not reasonably provide enablement for compounds that meet the following claim limitation(s) “wherein the first 

Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all combinations of first and second organic compounds within the scope of the claims can be used to form a premixed evaporation mixture with properties  wherein the first compound has an evaporation temperature T1 of 150 to 350 C; wherein the second compound has an evaporation temperature T2 of 150 to 350 C;  wherein absolute value of T1-T2 is less than 20 C; wherein the first compound has a concentration C1 in said mixture and a concentration C2 in a film formed by evaporating the mixture in a vacuum deposition tool at a constant pressure between 1 x 10-6 Torr to 1 x 10 -9 Torr, at a 2A/sec deposition rate on a surface position at a predefined distance away from the mixture being evaporated; and wherein absolute value of (C1-C2)/C1 is less than 5% as claimed 

The breadth of the claims: the claims are drawn to any first organic compound in combination with a second organic compound so long as they meet the requirements for evaporation temperatures wherein the first and second compounds are each given exceptionally broad definitions.
State of the prior art: Evaporation temperatures for materials in the prior art at specific pressures are not commonly reported even for well known materials. 
The level of one of ordinary skill: While it is reasonably possible for an ordinarily skilled artisan to prepare one or more first compounds and one of more second compounds and evaluate their evaporation temperatures individually, such a process would be exceptionally laborious and time intensive to merely determine if a combination of compounds may or may not be within the scope of Applicant’s claims. 
Amount of direction provided: While the specification gives examples of materials that are possible first and second compounds, Applicant does not list an evaporation temperature for even a single compound that would provide any evidence that any of these materials or combinations of materials meet the claim limitations regarding pressure.  Applicant also provides no data for claimed combinations that meet the requirement of  “wherein the first compound has a concentration C1 in said mixture and 
The existence of working examples: The instant application evaluates four example combinations of premixtures that do not appear to fall within the scope of claim 1. The data provided in the specification by Applicant provides four specific example mixtures that do not reliably perform as claimed. For example, Plate 1 of premixture PM-1 including a combination of compounds A5 and H7 results in an absolute value of (C1-C2)/C1 of 13.1%, more than double the claimed value. Only two of the “plates” evaluated for PM-1 (plates 5 and 6) appear to give values that fall within the claimed range and the average value is 8.8%. Evaluated mixtures PM-9 and PM-11 do not have any evaluated “plates” that meet the claimed requirement and all four evaluated mixtures have average values for the absolute value of (C1-C2)/C1 that are greater than 5%.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: A skilled artisan would be required to prepare many compounds, evaluate their individual evaporation temperatures, then prepare mixtures of select compound combinations that fall within the claimed range of evaporation temperatures and evaluate the concentrations of films that form from the mixtures at specific pressure and deposition rates at a variable distance from the mixture to potentially identify compounds that meet the claim requirements. Applicant has not provided data for a single combination of compounds that appear to meet the claim requirements.

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-10, 13-14, 16 and 28.

Claim 16 is rejected under 35 U.S.C. 112(a), because the specification, while being enabling for compounds of Formula I or Formula II, does not reasonably provide enablement for mixtures that meet the following claim limitation(s) “wherein the premixed co-evaporation source further comprises a third compound, wherein the third compound has a different chemical structure than the first and second compounds, wherein the third compound has an evaporation temperature T3 of 150 to 350 C;  wherein absolute value of T1-T3 is less than 20 C”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without undue experimentation. 

Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all combinations of first and second organic compounds within the scope of the claims can be used to form a premixed evaporation mixture with properties  wherein the first compound has an evaporation temperature T1 of 150 to 350 C; wherein the second compound has an evaporation temperature T2 of 150 to 350 C;  wherein absolute value of T1-T2 is less than 20 C; wherein the first compound 

The breadth of the claims: the claim is drawn to a mixture of a first, second and third compound wherein the first and second compounds have some very broad structural requirements as well as requirements for evaporation temperatures and wherein the third compound can be any compound that is not identical to the first and second compound but meets certain evaporation temperature  
State of the prior art: Evaporation temperatures for materials in the prior art at specific pressures are not commonly reported even for well known materials. 
The level of one of ordinary skill: While it is reasonably possible for an ordinarily skilled artisan to prepare one or more first compounds and one or more second compounds and one or more third compounds and evaluate their evaporation temperatures individually, such a process would be exceptionally laborious and time intensive to merely determine if a combination of compounds may or may not be within the scope of Applicant’s claims. Furthermore, the addition of a third compound may change the coevaporation of the first 
Amount of direction provided: While the specification gives examples of materials that are possible first and second compounds, Applicant does not list an evaporation temperature for even a single compound that would provide any evidence that any of these materials or combinations of materials meet the claim limitations regarding pressure.  Applicant also provides no examples or direction for the selection of a third compound apart from the evaporation temperature requirement. 
The existence of working examples: There are no examples of third compounds, let alone working examples of premixed co-evaporation sources comprising a first, second and third compound. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: A skilled artisan would be required to prepare many compounds, evaluate their individual evaporation temperatures, then prepare mixtures of select compound combinations that fall within the claimed range of evaporation temperatures and evaluate the concentrations of films that form from the mixtures at specific pressure and deposition rates at a variable distance from the mixture to potentially identify compounds that meet the claim requirements. Applicant has not provided data for a single combination of compounds meet the claim requirements.

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 2014/023179) (Nishimura) in view of Shi (US 2004/0016907).


In reference to claim 11, Nishimura teaches an organic electroluminescent device having one or more organic layers between an anode and a cathode, the organic layers comprising an emitting layer and the emitting layer comprising a first host material, a second host material and a phosphorescent dopant material; wherein the first host material is a compound according to formula (1) as shown below

    PNG
    media_image1.png
    100
    290
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    21
    270
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    78
    273
    media_image3.png
    Greyscale

for example wherein in the formula (1), X1, X2 and X3 are each N [0008]; Ar11 and Ar12 are each phenyl [0011]; A is represented by formula (2) above [0010]; L1 is a phenyl substituted phenylene group [0016]; m is 1 [0013]; HAr1 is represented by formula (3) above [0012]; Y1 represents a 11 represents a C bonded to L1 [0018]; Z12 to Z17 are each CR11 wherein each R11 is a hydrogen [0018] [0021] [0009]; Z18 is CR11 wherein R11 is a biphenyl group [0018] [0021] [0009] [0108] (corresponds to compound A14);

the second host material is, for example, the compound shown below (page 173) (corresponds to compound F1)

    PNG
    media_image4.png
    264
    227
    media_image4.png
    Greyscale

and the phosphorescent dopant is the compound shown below [0186].  

    PNG
    media_image5.png
    119
    159
    media_image5.png
    Greyscale

Nishimura discloses the organic electroluminescent device that encompasses the presently claimed device comprising a composition, including wherein the device comprises an emission layer comprising a first host material, a second host material and a phosphorescent dopant material wherein the first host material is a compound of formula (1) as shown above, wherein 1, X2 and X3 are each N; Ar11 and Ar12 are each phenyl; A is represented by formula (2) above; L1 is a phenyl substituted phenylene group; m is 1; HAr1 is represented by formula (3) above; Y1 represents a sulfur atom; Z11 represents a C bonded to L1; Z12 to Z17 are each CR11 wherein each R11 is a hydrogen; Z18 is CR11 wherein R11 is a biphenyl group the second host material is the material shown above and the phosphorescent dopant is the dopant shown above. Each of the disclosed substituents from the Markush groups of Nishimura are considered functionally equivalent and their selection would lead to obvious variants of host materials and devices.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents and device configurations among those disclosed for the organic electroluminescent device to provide the compound described above, which is both disclosed by Nishimura and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

While Nishimura does not expressly state that the emitting layer is a ‘premixed co-evaporation source” the mixture of materials as taught by Nishimura meets all of the limitations of the claimed ‘premixed co-evaporation source for a vacuum deposition process’. 

Nishimura specifically teaches the application of the materials for the light emitting layer through known vacuum deposition methods (Nishimura [0204]) and exemplifies such a co-deposition 

With respect to the difference, Shi teaches a method for premixing one or more host and one or more dopant materials for use in vacuum deposition from a single source (Shi [0014] to [0016]). Shi further teaches that the use of such a method has an advantage in that it uses a single 
evaporation deposition source and that by using a single evaporation deposition source an organic pre-doped layer can be formed in an organic light emitting device that is consistent from device to device and moreover by using a single evaporation deposition source a pre-doped organic material from a single evaporation deposition source provides and effective way for forming an organic light-emitting layer with a selected dopant concentration (Shi [0017]).

In light of the motivation of using the pre-doped, single evaporation source method as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the method as described by Shi in order to prepare consistent layers from device to device with a selected dopant and host concentration, and thereby arrive at the claimed invention. 

The claimed premixed evaporation source would therefore be inherently formed in the process or preparing the device of Nishimura using the “known vacuum deposition methods” (Nishimura [0204]) as detailed by Shi. 

.


Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Applicant first argues concerning rejections of claims 1-10, 13, 14 and 16 as allegedly being unpatentable over Nishimura1 in view of Shi. These arguments are moot as no rejections of those claims were made in the previous office action or herein over that combination of prior art references. 

In reference to the outstanding rejections of Claim 11 as unpatentable over Nishimura1 in view of Shi, Applicant has submitted a declaration under 37 CFR 1.132 providing an additional mixture corresponding to compounds that are similar to one of the combination from the recited prior art of Nishimura1 (CPM1). Applicant argues that the variability in deposited concentration is greater for the comparative example than that observed for the ‘inventive examples’ and that such a result would not be expected. 

This argument has been fully considered but not found convicning for at least the following reasons. 



First, while the inventive examples allegedly show improvements in deposition consistency, the specification has provided no information that would allow the analysis of the statistical significance of the results. That is, there is no indication if more than one mixture was prepared and analyzed for each combination of materials. Applicant evaluated several plates in order to determine the variability of the mixture’s deposition rate but did not appear to evaluate multiple mixtures to demonstrate any variability that might be due to sample preparation. Given the physical mixing method generally described (i.e. “physically mixed, grinded and loaded…”) variabilities arising from differential sample preparation should be accounted for. 

Second, Applicant has arbitrarily modified a compound of the prior art to be different without accounting for what would be expected from such a change (modified from a diazine to a triazine) with regards to co-evaporation.  
Third, the showing of the results of a four examples is not commensurate in scope with the number of compound combinations encompassed by the instant claim. Specifically, Applicant’s data in the specification for the ‘inventive’ combinations include four combinations of materials whereas the instant claim is directed to 17 such combinations that have no clear features that would clearly link them to the results of the four examples. As applicant is attesting that the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786